Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 1 of 44 PagelD #: 9

EXHIBIT A
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 2 of 44 PagelD #: 10

Closing USA, LLC

SCHEDULE A

DESCRIPTION OF MORTGAGED PREMISES

Title No.: DS190056758

ALL that certain plot, piece or parcel of land, situate, lying and being in the Borough and
County of Queens, City and State of New York, bounded and described as follows:

BEGINNING at a point on the southwesterly side of Cheney Avenue distant 140 feet
Southeasterly from the corner formed by the intersection of the southwesterly side of

Crandall Avenue and the southwesterly side of Cheney Street;

RUNNING THENCE Southeasterly along the southwesterly side of Cheney Street, 40
feet;

THENCE Southwesterly parallel with the southeasterly side of Crandall Avenue, 180 feet;
THENCE Northwesterly parallel with the southwesterly side of Cheney Avenue, 40 feet;

THENCE Northeasterly parallel with the southeast side of Crandall Avenue, 180 feet to
the northwesterly side of Cheney Avenue, to the point or place of BEGINNING.

Page 2 of 1]
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 3 of 44 PagelD #: 11

EXHIBIT B
Case 1:19-cv-07272- ENV- RML Document 1-1 COS Ute Page 4 of 44 PagelID #::12 fi

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER
This page is part of the instrument, The City

 

 

Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will contro] for indexing purposes in Ihe event

of any conflict with the rest of the document. 2006083 | 00320002
<a 1 OF 14]

ODD Da ~~ Preparation Date: 08-31-2006

 

Document Type: MORTGAGE
Document Pave Count: 13 : ee erro
PRESENTER: RETURN TO:

RELIABLE MORTGAGE BANKERS CORP.
1999 MARCUS AVENUE, SUITE 212
LAKE SUCCESS, NY 11042

MILLENNIUM ABSTRACT, CORP.

35 NORTH TYSON AVE/ MA-15868-COM-Q
HOLD FOR PICK UP

FLORAL PARK, NY 11001

$16-355-0800
JISRAEL@MABSTRACT.COM

PROPERTY DATA

Borough Block Lot Unit Address
QUEENS 12992 28 Entire Lot 135-18 CHENEY STREET
Property Type: DWELLING ONLY - I FAMILY

 

CROSS REFERENCE DATA

 

 

 

CRFN________ or_- Document [D___________ or Year_._. Reel _... Page or File Number
PARTIES

MORTGAGER/BORROWER: i MORTGAGEE/LENDER:

MAMADU I. BARRIE | MORTGAGE ELECTRONIC REGISTRATION

135-18 CHENEY STREET “SYSTEMS, INC.

JAMAICA, NY 11434 P.O. BOX 2026

‘FLINT, ME 48501-2026

 

oO FEES AND TAXES

   

Mortgage ! Recording Fee: $ 102.00)
Mortgage Amount; S$ 69,500.00 | Affidavit lee: M 0.00
Taxable Mortgage / Amount: |S. 69,500.00 _ NYC Real Property Transfer Tax Filing Fee:
Exemption: a _ 3 0.00
TAXES: County (Basic): 5 347.50 NYS Real Estate Transfer Tax: : a
City (Additional): |$__ 781.88 __.. 5 0.00
Spec (Additional): |$_ 0.00 | RECORDED OR FILED IN THE OFFICE
_TASF: : \$ 173.75 era te, OF THE CITY REGISTER OF THE
MTA: |S 178.50 ee, CITY OF NEW YORK
NYCTA: __|s 0.00) Recorded/Filed 10-03-2006 10:30
Additional MR Ts |$ 0,00 City Register Mile No.(CREN):
TOTAL: 5 1481.63 2006000553708

i
City Kegister Official Signature

 

 
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page\5 of elD #: 13
PSP OPI

.

NyAH33 win

N
Mortgage Recording Tax:

After Recording Return To:

RELIABLE MORTGAGE BANKERS CORP.
1999 MARCUS AVENUE, SUITE 212
LAKE SUCCESS, NEW YORK 11042
Loan Number: 0706088A

—~ [Spaco Abovo This Lino For Racurding Dilfal

MORTGAGE

MIN: wuvzese €

WORDS USED OFTEN IN THIS DOCUMENT
(A) "Mortgage." This document, which is dated AUGUST 22, 2006 _ will be called
the "Mortgage."

(B) "Borrower... MAMADU I. BARRIE

whose address is 135-18 CHENEY STREET, JAMAICA, NEW YORK 11434

soinetiines will be called "Borrower"

and sometimes simply "I" or "me."
(C) “Lender." RELIABLE MORTGAGE BANKERS CORP., A NEW YORK

CORPORATION
will be called the "Lender." Lender is a corporation or association which was formed and which exists under
the laws of NEW YORK . Lender's address is

1999 MARCUS AVENUE, SUITE 212, LAKE SUCCESS, NEW YORK 11042

(D) "Note." The junior lien note signed by Borrower and dated AUGUST 22, 2006 , and extensions and
renewals of that note, will be called the “Note.” The Note shows that I owe Lender U.S. $ 69,500.00

plus interest, which | have promised to pay in full by SEPTEMBER 1, 2036

(E) "Property." The property that is described below in the section titled "Description of the Property” will be
called the "Property."

(F) “MERS." Mortgage Electronic Registration Systems, Inc. will be called “MERS." MERS is u Separate
corporation dhat is acting solely as a nominee for Lender {us defined in (C) above] and Lender's successors and
assis, as the beneficiary of duis Mortgage. MERS is a corporation which exists under the laws of Delaware. The
address and telephone number of MERS are P.O. Box 2026, Flint, MI 48501-2026. tel. (B88) 679-MERS. FOR
PURPOSES OF RECORDING THIS MORTGAGE, MERS IS THE MORTGAGEE OF RECORD.

 

Section: Block: [a2 GL  Lot(sy/Unit No(s).: Bs
NEW YORK-SECOND MORTGAGE. 1/80 DocMagic GiAscrne 800 649 136
Form 3833 - AS AMENDED FOR MERS Page | of 10 www, docmagic.com

AVIV OLGA GOT MUD VOOM WATT MAY
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 6 of 44 PagelD #: 14

MILLENNIUM ABSTRACT CORP
as agent for
Commonwealth Land Title Insurance Company

LOAN POLICY

SCHEDULE A DESCRIPTION

Title Number: MA-15868-COM-Q Policy Number: H65-0561485

All that certain plot, piece or parcel of land, situate, lying and being in the Borough and County
of Queens, City and State of New York, bounded and described as follows:

BEGINNING at a point on the Southwesterly side of Cheney Avenue distant 140 feet
Southeasterly from the corner formed by the intersection of the southwesterly side of Crandall
Avenue and the Southwesterly side of Cheney Street;

RUNNING THENCE Southeasterly along the Southwesterly side of Cheney Street, 40 feet;
THENCE Southwesterly parallel with the Southeasterly side of Crandall Avenue, 180feet;
THENCE Northwesterly parallel with the Southwesterly side of Cheney Avenue, 40 feet;

THENCE Northeasterly parallel with the Southeast side of Crandall Avenue, 180 feet to the
Northwesterly side of Cheney Avenue, to the point or place of BEGINNING.

Schedule A Page 2 of 2
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 7 of 44 PagelD #: 15

BORROWER'S TRANSFER TO LENDER OF RIGHTS IN THE PROPERTY

{ mortgage, grant and convey the Property to MERS, (solely as nominee for Lender and Lender's successors and
assigns), subject to che terms of this Mortage. {understand and agree that MERS holds only legal tithe co the
interests granted by me in this Mortgage: but, if necessary to comply with Low or custom, MERS, (is nominee for
Lender and Lender's successors and assigus), as the beneliciary of this Mortgage, has the right to exercise any or all
of those interests, including, but not limited to, the right ta foreclose and sell the Property; and to take any action
required of Lender including, but not limited to, discharging this Mortgage. This means that, by stgaime this
Mortgage, Lam giving Lender those rights (hat are stated in this Mortage and also those rights that the law gives to
lenders who hold mortyayes ov real property. [am giving Lender these rights (o protect Lender from possible losses
that might result if | do not:

(A) Pay all the amounts that | owe Lender as stated in the Note;

(B) Pay, with interest, any amounts that Lender spends under this Mortgage to protect the value of the Property and
Lender's rights in the Property; and

(C) Keep all of my promises and agreements under this Mortgage.

With respect to the amounts diac! owe under the Note and under this Mortgage, I waive the benefit oF the right which
is known as the "homestead exemption.” A hdmestead exemption is a property awner's right to keep a portion af his
property (usually up to. certain dollar amount) free from the claims of creditors. My waiver of this right means diat
the Lender may exercise all of its rights under this Mortgage as if T were not entitled, under law, to the benefits of

a homestead exemption.

DESCRIPTION OF THE PROPERTY
1 give Lender rights in the following Property:
(A) The property which is located at 135-18 CHENEY STREET
{Street}

JAMAICA NY 11434
[City] (State and Zip Code)

This Property is in QUEENS County in the State of New York.
It has the following legal description:

SEE LEGAL DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF AS
EXHIBIT "A".

(B) All buildings, structures and other improvements that are located on the property described in paragraph (A)
of this section;

(C) All rights in other property that | have as owner of the property described in paragraph (A) of this section,
These rights ure known us “easements, rights and appurtenances attached to the property";

(D) All rights or royalties from the property described in paragraph (A) of dhis section; and

(E) All of the property described in paragraphs (B) through (D) of this section that I aequire in the future, and all
rights described in purdgraphs (B) dirough (D) of this section that [ acquire in the future.

 

 

NEW YORK-SECOND MORTGAGE-1/B0 DocMagic @Fareme s00-649 1962
Form 3833 - AS AMENDED FOR MERS Page 2 of 10 www. docmagic.com

HV UAUAUUO DAMEN LIB AMET BA ATTA

Ny3s3) wun
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 8 of 44 PagelD #: 16

It nay be that | do not own the Property burama tena undera tease. In that case, the rights Fam giving to Lender
by Uhis Mortgage are rights in my tenaucy

BORROWER'S RIGHT TO MORTGAGE THE PROPERTY AND BORROWER'S OBLIGATION TO
DEFEND OWNERSHIP OF THE PROPERTY

| promise that: (A) | lawfully own the Property; (B) have the right to mortgage, grant and convey the Property to
Lender; and (C) there are no outstanding claims or charges against the Property other than claims and charges of
record.

1 give a general warranty of (idle to Lender. This means that | an fully responsible for any losses which Lender
suffers because, asa result of something L have done someane other than myself has sore oF the rights in the Property
which | promise that L have. 1 promise that 1 will defend my ownership of the Property ayaiist any claims of such
rights.

UNIFORM PROMISES. 1 promise and | agree with Lender as follows:

1. Borrower's Promise to Pay Principal and Interest under the Note and to Fulfill Other Payment
Obligations. | will promptly pay to Lender when due principal and interest under the Note and late charges as stated
in the Note.

2. Agreements about Monthly Payments for Taxes and Insurance.

(A) Borrower's Obligation to Make Monthly Payments to Lender for Taxes and Insurance,

1 will pay to Lender all amourtits necessary to pay for taxes, assessments, ground rents (if any), and hazard
insurance on the Property and mortwage insurance (iFany). will pay those amounts to Lender (i) unless Lender tells
me, in-writing, dat | do not have todo so or (ii) unless the law requires otherwise, Also, | will not have to pay to
Lender any amount for which | amalready making monthly payaients to the holder uf any superior mortgage or deed
of trust, if itis a savings or banking institution. | will make those piyments on the same day dit my monly
payments Of principal and interest are due under the Note.

The amount of each of my payments under this Paragraph 2 will be the sum of the following:

(i) One-twelfdi of the estinuted yearly tuxes, assessments (including condominium und planned unit
development assessments, if any) und ground rents (if any) on dhe Property which under the law may be
supenor to dis Mortgage; plus

(ii) One-twelfth of the estinuted yearly premium for huzard insurance covering the Property; plus

(ili) One-twelfth of the estimated yearly premium for mortgage insurance (if any)

Lender will determine from time to dnte my estimated yearly taxes, assessments, ground rents and insurance
premiomis based upon existing assessments and bills, and reasonable estimates oF future assessments and bills. (Taxes,
assessments, ground rents and insurance premiums will be called “taxes and insurance.")

The amounts dat l pay to Lender for taxes and insurance under this Paragraph 2 will be called the “Funds.”
The Funds are additional protection for Lender incase | do not fulfill my obligations under the Nove and under this
Mortgage.

(B) Lender's Obligations Concerning Borrower's Monthly Payments for Taxes and Insurance.

Lender will keep the Funds in a savings or banking institution die deposits or accounts of which are insured or
uuaranteed by a Federal or state agency. If Lender is such an institution then Lender may hold the Funds. Except
a8 described in this Paragraph 2, Lender will use the Funds to pay tixes ind insurance. Lender will give to me,
withuut charge, un annual accounting of dhe Funds, That accounting must show al] udditions to and deduetions from
tie Funds, und the reason for each deduction,

Lender may nol charge mz for holding of keeping the Funds on deposit, for using the Funds to pay Wixes and
insurunce, for anilyzing my payments of Funds, or for receiving, verifyiig and Wtalling assessments and bills,
However, Lender may charge me for these services if Lender pays my imereston the Funds and if the law permits
Lender to make such a charge. Lender will not be required to pay me any interest or earaings on the Funds unless
either (i) Lender and agree im writing, at the ime | sign this Mortgage, dhat Lender will pay interest an the Funds:
or Gi) dhe law requires Lender (o pay interest on the Funds.

 

 

NEW YORK-SECOND MORTGAGE-1/80 : DocMagic G-smuus 809 6491 362
Form 3833 - AS AMENDED FOR MERS Page 3 of 10 www.docmagic.com

POOLE COUTURE LLU CT

Pep S80 deta
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 9 of 44 PagelD #: 17

If Lender's estimates are too high or if taxes and insurance rates go down, die amounts hat I pay under this
Paragraph 2 will be too large. If this happens at a time when Lam keeping all of my promises ind agreements made
in this Mortgage. | will have the right to have the excess amount either promptly repaid to meas a direct refund or
eredited to my future montlly payments of Funds. ‘There will be excess ainaunts if, at any time. the sum of (a) the
umount of Funds which Lender is holding or keeping on deposit, plus (b) the amount of the monthly payments of
Funds which I still must pay between that time and the due dates of taxes and insurance, is greater than the amount
necessary to pay the Gives and insurance when they are due.

If, when payments of taxes and insurance are due, Lender hus not received enough Funds from me to make thase
payments, | will pay to Lender whatever additional amount is necessary to puy the taxes and insurance in full. [must
pay that additional amount in one or more payments as Lender may require.

When I have paid all of the amounts due under the Note and under this Mortgage, Lender will promptly refund
tome any Funds that are chen being held or kept on deposit by Lender. If, under Paragraph 20 below, either Lender
acquires the Property or the Property is sold, then immediately before the acquisition or sale, Lender will use any
Funds which Lender is holding or hag on deposit at that time to reduce the amount dit | owe ( Lender under the Note
and under this Mortgage.

3. Application of Borrower's Payments.

Unless the law requires otherwise, Lender will apply each of my payments under the Note and under Paragraphs
1 and 2 above in the following order and for the following purposes:

(A) First. to pay the amounts then due to Lender under Paragraph 2 above;

(B) Next, to pay interest then due under the Note; and

(C) Next, to pay principal chen due under the Note.

4. Borrower's Obligation ta Pay Prior Mortgages, Charges and Assessments and to Satisfy Claims
Against the Property. [will keep all promises that | have nade in siy superior mortgage or deed of trust, including
ny promises to make payments when due, | will pay all taxes, assessments, itd any other charges and fines diat may
he imposed on the Property and that may be superior to this Mortgage. 1 will see that any claim, demand or charge
that is made against the Property because un obligation has not been fulfilled (known as 4 “lien") is promptly paid or
sutisfied if the lien may be superior to this Mortgage. [ will also make payments due under my lease if fama tenant
on dhe Property and | will pay ground rents (if any) due ou the Property.

$. Borrower's Obligation to Obtain and to Keep Hazard Insurance on the Praperty.. 1 will obtain hazard
insurance to cover all buildings, structures und other improvements duit now are or in the future will be located on
the Property. The insurance must cover loss or damage caused by fire, hazards normally covered by “extended
coverage” hazard insurance policies, and other hazards for which Lender requires coverage. The insurance must be
in the amounts and for the periods of time required by Lender,

J may choose dhe insurance company, buc my choice is subject to Lender's approval. Lender may not refuse to
approve my choice unless the refusal is reusonable. All of the insurance policies and renewals of those policies must
include what is known as a "standard mortgage clause" to proteet Lender. The farm of all policies and the form of
wll renewals must be accepluble (o Lender. Lender will have the nght to hold the policies and renewals, subject to
the terms of any superior mortgage or deed of trust.

If there is a loss or damage w the Property, | will prompdy notify the insurance company und Lender. IF do
not promptly prove to the insurance company that the loss or damage occurred, then Lender may do so

IfTubundon the Property, or if Ido not answer, within 30 days, a notice from Lender stating dhat the nisuniice
company has offered « settle 4 claim) for insurance benefits, then Lender has the authority to collect dhe proceeds.

Lender'may then use the proceeds to repair or restore the Property or to reduce ie «mourtt that Lowe to Lender under
the Note and under dis Mortgage. The 30-day period will begin on the date the notice is mailed, or iF itis not
mailed, on the date the notice 1s delivered.

6. Borrower's Obligation to Maintain the Property and to Fulfill Obligations in Lease and
Condominium and Pud Documents. | will keep the Property in good repair, | will not destroy, damage or
substantially change che Property, ane 1 will now allow the Property to deteriorate. [PT do not wa but wna tenant
on the Property, | will fulfill my obligations under my lease. Uf the Property is a unit ina condominiumt or ina
plunned unit development, | will fulfill all of my obligations under the declaration, by-laws, regulations and other
docunierity that create or govern te condominium or the planned unit development,

 

 

NEW YORK-SECOND MORTGAGE-1/80 DocMagic GFugms 400.649 1362
Form 3833 - 45 AMENDED FOR MERS Page 4 of 10 www.dacmagic.com

hy2K33 men
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 10 of 44 PagelD #: 18

7. Lender's Right (o Take Actlon (o Protect the Vroperty. If: (A) J do not keep my promises and
ide in this Mortgage, or (B) someone, including me, begins 3 leu! proceeding Whit may significantly
affect Lender's rights in the Property (such as, for example, a legal proceeding in bankruptcy, in probate, for
condemnation, or to enforce laws or regulations), Uien Lender inay de and pay for whatever is necessary to protect
the value of the Property and Lender's rights in Ute Property. Lender's actions under this Paragraph 7 may include
for example, appearing in-court, paylag rensunable attorneys’ fees, and entering on the Property to make repairs
Lender must give me notice before Lender may take any of these actions.

Lwill pay to Lender any amounts, with interest, which Lender spends unde
will protwet Lender hi case [do not keep this promise to pay hose amounts with interest,

| will pay those amounts (9 Lender when Lender sends me a notice requesting that Jdo so. f will also pay
interest on those amounts at Uie sume rate stited in de Note, Interest on each amount will begin an die date chat the
amount is spent by Lender. However, Lender and | may agree invwriting to terms of payment dat are different trom
(hose in this paragraph

Although Lender may take action under this Paragraph 7, Lender does not have to do so.

8. Lender's Right to Inspect the Property. Lender, and others authorized by Lender, muy enter on and
inspect the Property. They must do so ina reasonable manner and at reasonable times. However, before one of those
inspections is made, Lender must give ine notice slating a reasonable purpose for the inspection. ‘That purpose must
be related to Lender's rights in the Property.

9. Agreements about Contlemnation af the Property, A\
by eminent domain is known as “condemnation”. I pive ta Lender my right:
for dantges resulting from condemnation or other governmental taking of the
sale of the Property that is made to avoid condemnation, All of those proceeds w

terms of any superior mortgage or deed of trust.
10. Borrower's Obligations to Pay Mortgage Insurance Premiums. If Lender required mortgage insurance

4s a condition of making the loan that [ promise to pay under the Nate, I will pay the premiums for Uiat mortgage
insurance. | will pay the premiums until the requirement for mortgage insurance ends according to my written
agreement with Lender or according to law. Lender may require me to pay premiums in the manner described in
Paragraph 2 above.

11. Continuation of Borrower's Obligations, Lender may allow a person wha takes over my rights and
obligations to delay or to change the amount of the monthly payments of principal wnd interest due under the Note
or under this Mortgage. Even if Lender does this, however, thil person ind [will boeh still be fully obligated under
the Note and under this Mortgage.

Lender may allow those delays or changes for a person who takes over tay rights and obligations, even if Lender
is requested not w do so. Lender will not be required to bring a lawsuit against such a person for not fulfilling
obligations under die Note or under this Mortgage, even if Lender is requested to do so.

12. Continuation of Lender's Rights, Even if Lender does not exercise of enforce any rightof Lender under
this Mortgage or under the law, Lender will still have all of those rights and may exereise and enforve them in the
future. Even if Lender obtains insurance, pays txes, or pays other claims, charges or liens against the Property,
Lender will still have dhe right, under Paragraph 20 below, to demand that | make Immediate Payment In Full (see
Paragraph 20 for a definition of this phrase) of the amount that 1 owe to Lender under die Note and under this

‘ereentenits mie

rthis Paragraph 7. This Mortgage

aking of property by any governmental authority
(A) to proceeds af ull awards or claims
Property; and (B) to proceeds from a
ill be paid ty Lender, subject to the

Mortgage.

13. Lender's Ability to Enforce More than One of Lender's Rights. Each of Lender's rights under this
Mortgage is separate. Lender may exercise and enforce one or more of those rights, as well us any of Lender's other
rights under the law, one ata time or all at once.

14. Obligations of Borrowers and of Persons Taking over Borrower's Rights or Obligations. Subject to
the terms of Paragraph 19 below, any person who takes over my rights or obligations under this Mortgage wil] have
all of my rights und will be obligated to keep all of my promises und agreements made in dis Mortgage. Similarly,
any person who tikes over Lender's rights or obligations under this Mortgage will have all of Lender's rights and will
be obligated to keep all of Lender's agreements made in this Mortgage. (In this Mortgage, the word "person" means
aly person, Organization, governmental audhority or any other party.

 

NEW YORK-SECONO MORTGAGE 1/80 a incense ;
Form 3833 » AS AMENDED FOR MERS Page 5 of 10 iia taleeonieicom

QV UUUUAUULUIGOY TAU AUUIE A A AURA RL AT

fyJ40) man
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 11 of 44 PagelD #: 19

If more thai one person sivas this Mortgage as Borrower, each of us is fully obligated to keep all of Borrower's
promisesand obligations comained in this Mortgage. Lender may enforce Lender's rights under dhis Mortgage against
each of us individually or against all of ustogether. This means thatany ane of us may be required to pay all of the
amounts owed under the Note and under this Mortgage. However, [fone of us does not sign the Note, then: (A) that
person is signing this Mortgage only to give tnt person's rights in the Property to Lender under the terms of this
Mortgage; and (B) that person is vot personally obligated to make payments or to act under the Note ar under this
Mortgage. Any person signing this Mortgage but not signing die Note also agrees (i) Uhut Lender may allow any other
Borrower (o delay or to chunge payments due under the Note or under this Mortgage and (ii) hat Lender may make
other accommodations under the Note or under this Mortgage. Lender may de this without obtaining anyone's
consent and without modifying the effect of Uhis Mortguge-

18. Agreement about Giving Notices Required under this Mortgage. Unless the law requires otherwise,
any notide that must be given to mie under this Mortgage will be given by delivering itor by mulling it by certified
nail addressed to me at the address stated in dhe section above titled "Description Of The Property.” A notice will
be delivered of mailed to me ata different address if | give Lender «notice of my different address, Any notice that
just be given to Lender under this Mortgage will be given by mailing it by certified mail to Lender's address stated
in paragraph (©) of the section above titled "Wards Used Often In This Document.”" A notice will be mailed to
Lender at a differentaddress if Lender gives me a notice of the different address. A notice required by this Mortgaye
is given when itis mailed or when it is delivered according to the requirements of this Paragraph 15,

16. Law That Governs this Mortgage. The state wnd local law tit applies in the place chat che Property ts
located will govern this Mortgage. This will not limit Federal law that applies to this Mortgage. Ifany term of this
Mortyage or of the Note conflicts with the law, all other terms of this Mortgage atid of the Note will still remain in
eftect if dhey can be given effeet without the conflicting term. This means that any terms of dis Mortgage and the
Note which conflict with the law can be separated from the remuining terms, and de remaining terms will still be
enforced.

Asused in this Mortgage, the words “costs”, “expenses” and "attorneys’ fees" include all amounts not prohibited
by applicable law or limited in this Mortgage.

17. Borrower's Copy of the Note and of this Mortgage. | will be given copies of the Note and of this
Mortyage. Those copies must show chat dhe original Note and Mortgage have been signed, T will be given those
copies either when } sign the Note and this Mortgage or after this Mortgage has been recorded inthe proper official
records.

18. Rehabilitation Loan Agreement. | will comply, with all of the terms and conditions of any home
rehabilication, improvement, repair, modernization, remodeling or similar loan avreement | have with Lender. If
Lender requests it, | will sium and give to Lender an assignment of any rights or claims | might have aguinst persons
who supply labor, musterials or services in connection with improving the Property. This assignment will be ina form
acceptuble to Lender.

19, Agreements about Lender's Rights If the Property Is Sold or Transferred. Lender inay require
immediate payment in full of all sums secured by this Mortgage if ull or any part of dhe Property. or if any right in
dhe Property, is sold or transferred without Leader's prior written permission. Lender also may require immediate
payment in full if a beneficial imerest in Borrower is sold or transferred and Borrower is not a natural person,
However, Lender shall not require immediate payment iat full if this is prohibited by federal law an che date of this
Mortgage.

If Lender requires inumediate payment in full under this Paragraph 19, Lender will give mea notice which states
this requirement. The notice will give me at least 30 days to make the required payment. The 30-day period will
begin on the date the notice is mailed ur delivered If do not make the required payment during that period, Lender
may act to enforce its nylits under this Mortgage without giving me any turther notice or denuind for payment,

NON-UNIFORM PROMISES, | ulso promise and agree widh Lender as folluws:
20. Lender's Rights If Borrower Fails to Keep Promises and Agreements. If all of the conditions stated

in subparagraphs (A), (B), and (C) of this Paragraph 20 are satisfied, Lender may require that T pay
immediately the entire amount Cea remaining unpaid under the Note and under this Mortgage. Lender may

 

 

NEW YORK-SECOND MORTGAGE: 1/80 DocMagic Guemny 400 649-1362
Form 3833 - AS AMENDED FOR MERS Page 6 of 10 www. dacmayic.com

AVA UUAUEA MUU OVUE GUMLOL ULTRA URL AT ETE

Ny M09 avai
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 12 of 44 PagelD #: 20

do this without making any Curther demand for payment. This requirenient will be called "Immediate Payment
In Full."

If Lender requires Immediate Payment In Full, Lender may bring # liwsult (a take away all of my
remaining rights in the Property and to have the Property sold. At this sale Lender or another person may
acquire the Property. This is known as "foreclosure and sale." Hf the proceeds af this sale are insufficient to
repay Lender the amounts due to Lender fron me under the Note and under this Mortgage, Lender may obtain
aconrt judgment against me personally for the difference between all amounts due from me under the Note and
this Mortgage and the sale proceeds. In any lawsuit for foreclosure and sale, Lender will have the right to
collect all costs and expenses of the foreclosure and sale allowed by law. .

Lender may require Immediate Payment [nm Full under this Paragraph 20 only if all of the following
conditions are satisfied:

(A) I fail to keep any promise or agreement made in this Mortgage, including the promises to pay when
due the amounts that | owe to Lender under the Note and under this Mortgage; and

(B) Lender gives to me, in the manner described in Paragraph 15 above, a notice that states:

(i) The promise or agreement that [ failed to keep;

(ii) The action that [ must take (o correct that failure;

(iii) A date by which 1 must correct the failure. That date must be at least 10 days from the date
on which the notice is mailed to me;

(iv) That if } do not correct the failure by the date stated in the notice, I will be in default and
Lender may require Immediate Payment In Full, and Lender or another person may acquire
the Property by means of foreclosure and sale;

(vy) That if I meet the conditions stated in Paragraph 21 below, I will have the right to have any
lawsuit for foreclosure and sale discontinued and to have the Note and this Mortgage remain
in full force and effect as if Immediate Payment In Full had never been required; and

(vi). That [have the right in any lawsuit for foreclosure and sale to argue that I did not fail to keep
any of my promises or agreements under the Note or under this Mortgage, and to present any
other defenses that I may have; and

(C) Ido not correct the failure stated in the notice from Lender by the date stated in that notice.

21. Borrower's Right to Have Lender's Lawsuit for Foreclosure and Sale Discontinued. Even if Lender
has required Immediate Payment In Full, | may have the right to have discontinued any lawsuit brought by Lender
for foreclosure and sale or for other enforcement of this Mortgage. 1 will have this right at any time before a
judgment has been entered enforcing this Mortgage if I meet the following conditions:

(A) I pay to Lender the full amount that would have been due under this Mortgage and the Note if Lender had
Not required Immediate Payment In Full; and

(B) I correct my failure to keep any of my other promises or agreements made in this Mortgage; and

(C) | pay all of Lender's reasonable expenses in enforcing this Mortgage including, for example, reasonable
auiorneys’ fees; and

(D) 1 do whatever Lender reasonably requires to assure that Lender's rights in che Property, Lender's rights
under this Mortgage, and my obligations under the Note and under this Mortgage continue unchanged.

If all of the conditions in this Paragraph 21 are fulfilled, then the Note and this Mortgage will remain in full
force and effect as if lmmediate Payment In Full had never been required.

22. Lender's Rights to Rental Payments from the Property and to Take Possession of the Property.
As additional protection for Lender, I give to Lender all of my rights to any rental payments from the Property.
However, until Lender requires Immediate Payment In Full under Paragraphs 19 or 20 above, or until | abandon the
Property, I have the right co collect and keep those rental payments as they become due. [have not given any of my
rights to rental payments from che Property to anyone other than the holder of the Superior Mortgage, and I will not
do so without Lender's consent in writing. If Lender requires lmmediate Payment In Full under Paragraphs 19 or
20 above, or if] abandon the Property, then Lender, persons authorized by Lender, or a receiver appointed by a court
at Lender's request may: (A) collect the rental payments, including overdue rental payments, directly from the tenants:
(B) enter on and take possession of the Property; (C) manage the Property; and (D) sign, cancel and change leases.
T agree chat if Lender nouifies the tenants chat Lender has the right to collect rental payments directly from them under

 

NEW YORK-SECOND MORTGAGE-1/80

Form 3833 - AS AMENDED FOR MERS Page 7 of 10 DocMagic Elicrmar: 00 649 1362

www.docmagic.com

NyIa33
twa MAND TVAVU OVO BLO UUMIOM BL COA Aa ena Vt
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 13 of 44 PagelD #: 21

this Paragraph 22, the tenants may drake those rental payments to Lender without having to ask whether | have failed
lo keep my promises aid agreements vader this Mortgage

If there is a judgment tor Lender ina kawsuit fir foreclosure and sale, Ewill pay to Lender reasonable rent from
the date the judgment is entered for as long as Eaccupy the Property. However, this does not give me the right to
be a tenant onthe Property.

All rennal payments collected by Lender or by a receiver, other than the rent paid by me under this Paragraph 22,
will be used firstto pay the costs of collecting rental payaients and of managing the Properly. [Pany part of the rental
payments remains after those costs have been paid in full, the remaining part will be used to reduce the aninunt (hat
Lowe ty Lender under tie Nute and under this Mortgage. The costs of managing die Property may include the
receiver's [¢es, reasonable atorneys’ fees, and the cost of auy necessary bonds. Lender and the receiver will be
obligated to account only for those rental payments that they actually receive.

23, Lender's Obligation (o Discharge (his Martgage When (he Note and this Mortgage Are Paid tn Full.
When Lender has been puid all amounts due under die Note and under this Mortgage, Lender will discharge this
Mortyage by delivering certificate stuting Uhat this Mortgage hits been sulistied. Twill pay all costs of recording die
discharge in the proper official records. Lagree to pay a lee for the discharge of this Mortage, If Lender so requires.
Lender may require that | pay sueh a fee, but only if the fee is paid to a hind purty for services rendered and the
charging of the fee is permitted under applicable law

24, Agreements about New York Lien Law, | will receive all amounts lent wo mie by Lender subject to the
trust fund provisions of Section 13 of the New York Lien Law. This means that if, onthe date this Moruage is
recorded in the proper official records, construction or other work on any building or other improvement located on
the Property hus not been completed for at least four months, | will: (A) hold all amounts which | receive and which
I bave a right to reveive from Lender under the Note as a “crust fund"; und () use those amounts t pay for (hat
construction or the work before | use them for any other purpose. The fact that [am holding chose amounts asa “trust
fund" means that | have a special responsibility under the law to use the amounts in de manier deseribed in this
Paragraph 24.

25. Borrower's Statement Regarding the Property [Check Box as Applicable}.

() This Security Instrument covers real property improved, or to be iniproved, by a one or wo family

dwelling only

&] This Security Instrument covers real property principally improved, orto be improved, by one or more
structures contaiting, inthe aggregate, not more than six residential dwelling units with each dwelling unit
having its own separate cooking facilities.

This Security Instrument does not cover real property inproved as described above.

Oj

26. The following Riders are to be executed by Borrower. [check box as applicuble):

 

() Adjustable Rate Rider (J Condominium Rider (_) Second Home Rider

() Balloon Rider () Planned Unit Development Rider = (-) Other(s) [specify]

fx] 1-4 Family Rider (OD Biweekly Payment Rider
NEW YORK-SECOND MORTGAGE 1/80 DocMagic Sys 800 649 1362
Form 3833 . AS AMENDED FOR MERS Page 8 of 10 www. docmagle.com

MAUS S OE USUAL LUNDY WU MOU AULT

Hy34¥) naan
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 14 of 44 PagelD #: 22

REQUEST FOR NOTICE OF DEFAULT
AND FORECLOSURE UNDER SUPERIOR
MORTGAGES OR DEEDS OF TRUST

Borrower and Lender request the bolder of any superior mortgiige or deed of trust to noufy Lender In writing,
at Lender's address on page | of tis Mortgage, if the Borrower is required to make “linmediate Payment tn Pull”
and if dere is “foreclosure aud sale" under dhat superior morlgage or deed of (rust.

IN WITNESS WHEREOFP, Borrower has executed und acktiowledges receipt of pages 1 through 9 of this
Mortgage.

 
 

 

 

aeedel 4
| | ¢
Man RE L Mw" Sealy (Seal)

 

 

 

 

 

 

MAMADU I. BARRIE -Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
(Seal) (Seal)
-Borrower -Borrower
Witness: Witness:
NEW YORK-SECOND MORTGAGE 1/80 DocMagic Gaon
gic CAXCIE 500-629: / 962
Form 3833 - AS AMENDED FOR MERS Page 9 of 10 www. docmayic.com

Dyan an PUTOOTULUTUE CUT
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 15 of 44 PagelD #: 23

State of New York

County of queens /\/A J¢ O

On the Sh day or / PU ust

the undersigned, personally appeared MAMAD

personally known to nie oF proved to me on
is (are) subscribed lo the within instrument an
capacity(ies), and that by hisAter/their signature
which the individual(s) acted, executed the instrument.

(Seal, if any)

Tax Map Information Na.:

)

) ss.

)

. inthe yin OOK, , before me,

I. BARRIE

the basis of satisfictory evidence to be the individual(s) whose name(s)
dacknowledged to me that he/shefthey executed the same in his/heetheir
(s) on the instrument, the individual(s), or the person upon behalf of

 

My commission expires: \

DEIRDRE B LEVY
Notary ce iis, Stet al Naw York
ia OS LESSASCSE

LE &
County r
ne 12, 20 AY FE f

Qualified in Ma

 

   

Commission Expires du

 

NEW YORK-SECOND MORTGAGE- 1/80
Form 3833 - AS AMENDED FOR MEARS

Ny) wow

DocMagic GFagrmy #99 649-1362
Pago 10 of 10 www. docmagic.com

POET TORT LU
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 16 of 44 PagelD #: 24

Loan Number:

1-4 FAMILY RIDER

(Assigninent of Rents)

THIS 14 FAMILY RIDER ismuale this 22nd duyof AUGUST .
2006 ind ds inearporated: jito and shall be cleemedl to jwnend and supplement the Mortgage, Deed of Trust
or Security Deed (the “Security Instrument’) of the sume dite given by the undersigned (he “Borrewer") lo secure

Borrower's Note w RELIABLE MORTGAGE BANKERS CORP., A CORPORATION

(the *Lender’)
of the sume date and covering the property described in the Security Instrument und located at

135-18 CHENEY STREET, JAMAICA, NEW YORK 11434

Property Address
perty

Id FAMILY COVENANTS. In nddition to the covenunts and agreements niade in the Security
Instrument, Borrower nil Lender further covenant ood agree oe follows

A. ADDITIONALPROPERTY SUBJECT TO THE SECURITY INSTR UMENT. In addition tn the
Property described in the Secority Instrument, the following items are added to the Property description, unc shull
alsa constiwte the Property covered by the Security Instrument: building muteriols, appliances wad goous of every
nature whutsoever now or hereafter located inven, oruxed, of inteniled tp be used in connestion with the Properly,
including, hut not Jimited to, those for the purpoves of supplying or disinbuune henting. cooling, electricity, gas,
water. air and light, fire prevention and extinguishing apparatus, security and vewess control apparatus, plumbing,
huth thy, water heaters. water closets, sinks, ranges, stoves, refriperniors, dishwashers, disposuls, washers; dryers.
awoings, sam windows, storm doors. screens. hlindy hades. curtains and curtiin rods, altuched mirrors, cubinets,
pinelling und attached floor coverings now op hereafler atlached to the Property. all of which, including
replacements and additions thereto. shall he deemed to be ond remain a port of die Property covered hy the
Security Instrument. All of dhe foregaing together with the Properly described in the Security Instrument (or the
leasehohl esiate if the Security Instrument ig ona leasehold) are referred to in this 14 Family Rider und the
Security Instrument as the “Property”

B. USE OF PROPERTY; COMPLIANCE WITH LAW. Borrower shall nel seek. agree to or make
uw change in the use of the Property or its zoning classification, unless Lender has greed in writing to the change,
Borrwer shall comply with all laws ordinances, regulations and requirements of uny governmenuil body applieuble
wo the Property

C. SUBORDINATE LIENS. Except us permitted by federal Inw, Borrower shall not utlow any lien
inferior (a the Security Instrument to be perfected agalnst the Properly without Lender's prior written permission.

D. RENT LOSS INSURANCE. Borrower shall maintain insurance upauinst rent loss in addition to the
other huzards for whieh insurunce is required by Uniform Covenant 5

E. "BORROWER'SRIGHT TO REINSTATE" DELETED, Union Covenant 18 is deleted,

F. BORROWER'S OCCUPANCY, Unless Lender and Borrower otherwise ugree in writing, the first
sentence in Unilorn’ Cuvenunt 6 concerning Borrower's gecupaney of the Property iv deleted. All remiining
covenants und agreements sett forth in Uniform Covenont 6 shall remain in effect.

G. ASSIGNMENT OF LEASES, Upon Lender's request, Borrower shull assign to Lender all leases
of the Property and all secunty deposits inade in connection with leases of the Property. Upon the assignment,
Lender shall bave the right to modify. extend or terminate the eassting leases und to execute new leuses, in Lender's
sole discretion, As used in this porugruph G. the word “lease” shull mean “subleuge” if the Security Instrument is
ant leasehokl,

H. ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION,
Borrower absolutely and unconditionally assigns and (ransfers 0 Lender all the rents and revetues. ("Rents") of the
Property, regardless of ta whom the Rents of the Property ure payuble Borrower pulhorizes Lender of Letider's
apents wo collect the Rents, und ogrees that euch tenunt of the Property shull pay the Rents to Lender or Lender's
agents However, Burrower shull receive the Renis until (i) Lender hos given Borrower notice of defwull pursuunt

 

MULTISTATE 14 FAMILY fUDER - Single Family - ENMA/FULMC UNIFORM INSTRUMENT FORM 3170 9/90

Pananent yviee, Inc 1M) 49 1362 Pape | of 2

QVUQUU TATU RUE MLD YUU P OTN 0 UAT

Mata pdr
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 17 of 44 PagelD #:'25

to parugraph 21 of the Security Instrument and (i) Lender bas given notice to the tenant(s) duit the Rents ure to
he puid to Lender or Lender's agent, This ovstgament of Rents constitutes an absolute assignment ant not an
usgignment for additional security only

It Lender gives notice of breneh to Borrower: (i) oll Rents received: hy Horrower shall be held by
Borrower ux trustee forthe benefit of Lender only. to be applied to the suis seenired hy the Securily (netrument,
Gi) Lender shall he entitled to collect und receive all of ie Rents of le Property; Gi) Borrower nrees thit each
fenont af the Property shall pay all Rents due und unpuid ty Lender or Lemlers apents upon Lender's writen
demand ta the tenant; (iv) unless oppticnble haw provides otherwise, all Rents collected by Leridler of Lender's agents
shall be applied Trxt to the costeof wiking control of andl managing the Property nnd collecting the Rents, including,
hut net limited to. atlormes’s feed, receiver's fees, premiums on receivers hondls, repair und mointenines costs,
insurance premiums, taxes, assessments uni other charges on the Property, and then to the sums secured by the
Security Instrument, (v) Lender, Lender's ugents of any judicially uppointed seeviver dull be tiuble to weeount for
only. diose Rens aetually received: and (vi) Lender shall he entitled to have o recelver uppolnted to luke possession
of und manage the Property und collect the Rents and profits derived from the Property without any showing 1s
tothe inadequacy of che Property as seeurily

It the Rents of the Property sire not sufficient to cover the casts of taking control of and managing the
Property and of collecting the Rents any funds expended hy Lender for such purposes shall become indebtedness
of Borrower to Lender secured by the Security Instrament pursuant to Uniform Covenunt 7

Borrower represents and warrants that Borrower hus not executed any prior assignment of the Rents und
his not and will not perform any wet that would prevent Lender from exercising ils rights under this paragraph.

Lender, or Lender's agents or a judicially appointed receiver, shall not be required to enter upon. take
control of or mainuin the Property before or ofter giving notice of defiult to Borrower However, Lender, or
Lender's upents or u judicially appointed receiver. may do so at any time when a default oceurs. Any application
of Rents ¢hall not cure or waive any defwull or invalidate any other right or remedy of Lender, This ussignment of
Rents of the Property shall terminate when all the sums secu red by the Security Instrument ure paid in full.

I. CROSS-DEFAULT PROVISION. Borrower's defaull or breach under any note or agreement in
which Lender has un interest shall be a breach under the Securily Instrument und Lender may invoke any of the
remedies permitied by the Security Instrument.

BY SIGNING BELOW, Borrower uccepls and agrees to the terms und provisions contained in this 1-4 Family

 

 

 

 

 

 

Rider.
| po
Hf f , ¢ |
fee (one — “YAP h (Seal) (Seal)
MAMADU I. BARRIE Borrower Borrower
(Sen!) (Seal)
Borrower Borrower
(Seal) (Seal)
Borrower Borrower

 

MULTISTATE 14 FAMILY RIDER ~- Single Family - FNMA/FIILMC UNIFORM INSTRUMENT FORM 3170 9/90
Docuunent Syvteins, Inc (001 649 1362 Page 2 of 2

QVUUELUUU UU QE QAI ULL MRI UA UU

Usid rdr
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 18 of 44 PagelD #: 26

EXHIBIT C
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 19 of 44 PagelD #: 27

MIN. guess oe . NOTE Loan Number
AUGUST 22, 2006 LAKE SUCCESS NEW YORK
Date City State

135-18 CHENEY STREET, JAMAICA, NEW YORK 11434
Propeny Address Cily State Zip Code

1. BORROWER'S PROMISE TO PAY

Jn return for a Joan that [ have received, I promise to pay U.S.$69,500.00 (this amount will
be called principal”), plus interest, o the order of the Lender. The Lender is RELIABLE MORTGAGE
BANKERS CORP., A CORPORATION ,
Lunderstand that the Lender muy transfer this Note. The Lender or anyone who takes this Note by transfer and who
is entitled to receive payments under this Note will be called the "Note Holder.“

2, INTEREST
I will pay interest at a yearly rate of 11.500 &.
Interest will be charged on unpaid principal until the full amount of principal has been paid.

3. PAYMENTS

| will pay prineipal and interest by making payments each month of U.S. $688 .25

will make my paymenis onthe 1st day ofeach month beginningon OCTOBER 1, 2 006
T will make these payments every month until 1 have paid all of the principal and interest and any other charges,
described below. that ] may owe under this Note. If,on SEPTEMBER 1, 2036 , Lstill owe amounts
under this Note, ] will pay all those gmounts, in full, on that date.

1 will mike my monthly payments at 1999 MARCUS AVENUE, SUITE 212, LAKE

SUCCESS, NEW YORK 11042
or at a different place if required by the Note Holder.

4. BORROWER'S FAILURE TO PAY AS REQUIRED

(A) Late Charge for Overdue Payments

If the Note Holder hus not received the full amount of any of my monthly payments by the end of 15
calendar days after the dite itis due, 1 will puy a late charge to the Note Holder. The amount of the charge will be

2.000 % of my overdue payment, bur not less chan U.S, SN/A tind not more than

U.S. SN/A . I will pay this late charge only once on any late payment.

(B) Notice From Note Holder

If] de not pay the full amount of each monthly payment on time, the Note Holder may send me a written notice
telling me that if 1 do not pay the overdue amount by a vertiin date L will bein default. That date must be at least 10
days after the date on which the notice is mailed to me or, iit is not mailed, 10 days after the date on which it is

delivered to me

(C) Default
If ] do not pay the overdue umount by the date stilted in the notice described in (B) above, } will be in default.

If dam in defaull, the Note Holder miy require me to pay immediately the full amount of principal which has oot been

paid and all the interest that Lowe on that amount,
Even if, ata time when ] am in default, the Note Holder does not Tequire me to pay inunediately in full as

described above, the Note Holder will still have the right to do so if fam in default at a later dime,

 

 

NEW YORK-SECOND MORTGAGE —_ DocMagic CAsvams Hii-049-1962
3933 Page | of 3 www. docmagic.com

HABAD AVAL AIMED AVN MUCOHNT | AMALA UT HL BML MECN AL

by3993 300
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 20 of 44 PagelD #: 28

(D) Payment of Note Holder's Costs and Expenses
If the Note Holder has required ie to pay immediately in full as deseribed ahove, the Note Holder will lave

the right to be paid back for all of its costs and expenses to (he extent not prohibited by applicable liw. ‘Those
expenses include, for example, reasonable attorneys’ fees

5. THIS NOTE SECURED BY A MORTGAGE

In addition to the protections given (othe Note Holder under his Nole, a Morlgage, dated
AUGUST 22, 2006 _ protects the Note Holder from possible tosses which might result if} do not
keep the promises which ] make in this Note. That Mortwage describes how and under what conditions | may be
required to make immediate payment in full of all amounts (hat } owe under this Note

6. BORROWER'S PAYMENTS BEFORE THEY ARE DUE

Thave the right to make payments of principal at any time before they are due. A payment of principal only is
known asa “prepayment.” When | make a prepayment, | will tell the Note Holder in a letter that Lam doing so. A
prepayment of all of the unpaid principal is known as a “fall prepayment.” A prepayment of only part of the unpaid
principal is known as a “partial prepayment."

[may make a full prepayment or a partial prepayment without paying any penalty. The Note Holder sill use
all of my prepayments to reduce the amount of principal that 1 awe under this Note. If | make a partial prepayment,
there will be no delays in the due dates or changes in the amounts of my monthly payments unless the Note Holder
aurees inwriting to those delays ar changes, | may make a full prepayment atany time. If] choose to make a partial
prepaynient, the Note Holder may require me to make the prepayment on the same day that one of my monthly
payments is due, The Note Holder may also require that the amount of my partial prepayment be equal to the amount
of principal that would have been parl of my next one or more monthly payments.

7. BORROWER'S WAIVERS

| Waive my rights to require the Note Holder to do certain things. Those things are: (A) to demand payment
of amounts due (known as "presentment"; (B) to give notice that amounts due have not been paid (known as “notice
of dishonor"): (C) to obtain an official certification of nonpayment (known as a “protest"). Anyone else who agrees
to keep the promises made in this Note, or who agrees to make paymints lo the Note Holder if] fail to keep my
promises under this Note, or who signs this Note to transfer it to someone else also waives these rights. These
persons ure known as "guarantors, sureties and endorsers."

8. GIVING OF NOTICES

Any notice that must be given to me under this Note will be given by delivering it or by mailing it by certified
mail addressed to me at the Property Address above. A notice will be delivered or mailed to me ata different address
if | give the Note Holder 4 notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by mailing it by certified mail
to the Note Holder at the address stated in Section 3 above. A notice will be mailed to the Note Holder at a different
address if ] am given a notice of that different address.

9. RESPONSIBILITY OF PERSONS UNDER THIS NOTE

If more than one person signs this Note, each of us is fully and personally obligated to pay the full amount owed
and to keep all of the promises made in this Note. Any guarantor, surety, or ¢iidorser of this Note (as described in
Section 7 above) is also obligated to do these things. The Note Holder may enforce its rights under Uus Note against
each of us individually or against all of us together. This means that any one of us may be required to pay all of the
amounts owed under this Note. Any person who takes over my rights or obligations under this Note will have all of
my rights and must keep all of my promises made in this Note. Any person who takes over the rights or obligations
of a guarantor, surety, or endorser of this Note (as described in Section 7 above) is also obligated to keep all of the
promises made in this Note.

 

NEW YORK-SECOND MORTGAGE DocMagic Gksuvas 800-649-1362
3933 Page 2 of 3 www.docmagic.com

Ny933 1 UDA AGUT RIVER COUT CAULEY UTA NM
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 21 of 44 PagelD #: 29

Defnult In the payniweat of (his foam agreement mtity result in the loss of the property securing the loan,
Under federal liw, you may tive the right to cancel (ily agreement, IF you have this right, the creditor by
required (o provide you with a separate welled notice apecllying (he circumstances and tines under which you

cnn exercise dhis right,

Borrower has executed and acknowledges receipt of pages 1 through 3 of this Note.

WITNHSS THE HAND(S) AND SRAL(S) OF THE UNDERSIGNED.

) { | :
/ - 0
I bo& ml ____. (Seal) Fp ee a: (Stal)

 

 

MAMADU I. BARRIE Borrower “Buirawer
== Ba ees SEL = (Seal)
-Burrower Borrewer

(Seal) (Seal)

-Borrower -Borrower

 

[Sign Original Only]

PAY TO THE ORDER OF:
WITHOUT RECOURSE

RELIABLE MORTGAGE BANKERS CORP., A CORPORATION

 

 

 

BY:

ITS:

NEW YORK-SECOND MORTGAGE DoeMayic GAiviap 800-649-1362
3933 Page 3 of 3 www. docmagle.com

HVOUGNUALGHUTMUD UTD SOOMLONNT LU ARUOEY 1 A RLU

1Wy3993 rd
Case, 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 22 of 44 PagelD #: 30

STATE OF NEW YORK )
) Ss.

COUNTY OF Qtiéens) A ,@OT EY

On 22nd day of August, 2006, before me the undersigned, a notary public in and for said state,
personally appeared Mamadu I, Barrie personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in his/her/their
capacity(ies), and that by his/her/their signature(s) on the instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument.

z

NOTARY PUBLIC

 
 
  
   

WANDAE B. Levy York

otary Public State of New ‘or
Bee OESodsop2 :
Qualiied in Nassau County a
Commission Expires dune 12, 20

  
 
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 23 of 44 PagelD #: 31

oo Dp 8

Loan: . ———

 

ENDORSEMENT ALLONGE

Allonge to that certain note dated: 9a) O(2
in the amount of $ lp g. JC 00,0 /

from LVQAM dts whe Co vrl 7

 

to RELIABLE MORTGAGE BANKERS CORP,

LEHMAN BROTHERS BANK FSb
Pay to the order of

 

Without Recourse

This

 

RELIABLE MORTGAGE BANKERS CORP.

By: = terber a, a aya
NAME: S404,4 7 HomA vp v IC
ITS: LES DEAT

ROER ST - CF. on L&

TOWER se

b craerooN

wlpgesior
Eso

a

oT SINGS 5 ING.
BOTT Fr RECOUNT «FSB
wie HERS Of

AMANE —
“ ane To ce
“AI pe Ns ah

a
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 24 of 44 PagelD #: 32

Allonge to the Note

 

Loan# ____.

Previous Loa

Borrower (s): MAMADU I BARRIE

Date of Note: 08/22/2006

Loan Amount: $69,500.00

Property Address: 135-18 CHENEY STREET, JAMAICA, NY 11434

For value received, I hereby transfer, endorse and assign the within Note and Deed of
Trust/ Mortgage securing the same, so far as the same pertains to said Note.

Pay to the order of: RCS RECOVERY SERVICES, LLC without recourse.

Bucks Financial V, LLC

By RCS Kec oupeyS Services, ALC as attorney in fact
Lb E be ; a ZO =
t cess

£ of

Natalie Compas, fe | Signer.
Case 1:19-cv-07272-ENV-RML Dgdcument 1-1 Filed 12/30/19 Page 25 of 44 PagelD #: 33
|

Allonge to the Note

Previous Loan #: 9001464
Borrower (s): MAMADU BARRIE
Date of Note: 8/22/2006

Loan Amount: $69,500.00

Property Address: 13518 CHENEY ST, JAMAICA, NY 11434

For value received, I hereby transfer, endorse and assign the within Note and Deed of
Trust/Mortgage securing the same, so far as the same pertains to said Note.

i
|
Loan wm. ---
}
|
}

Pay to the order of: LU ad weed  Pora Lt without recourse.
i

RCS RECOVERY SERVICES, LLC

fy YP |

“a fe phere fe . >
CCP LCL =

Natalie Compas, Authorized Signer

  
 
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 26 of 44 PagelD #: 34

EXHIBIT D
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 27 of 44 PagelD #: 35

 

OFFICE OF THE CITY REGISTER
This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument. The information on this page
will control for indexing purposes in the event

of any conflict with the rest of the document. 201911150066300100 1E7346
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 3
Document ID: 2019111500663001 Document Date: 05-26-2015 Preparation Date: }]-15-2019

Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: ]

NYC DEPARTMENT OF FINANCE

 

 

 

 

 

 

PRESENTER: RETURN TO:

RICHMOND MONROE RICHMOND MONROE GROUP INC

82 JIM LINEGAR LANE PO BOX 458

BRANSON WEST, MO 65737 KIMBERLING CITY, MO 65686

SUPPORT@SIMPLIFILE.COM SUPPORT@SIMPLIFILE.COM
PROPERTY DATA

Borough Block Lot Unit Address

QUEENS 12992 28 Entire Lot 135-18 CHENEY STREET

Property Type: DWELLING ONLY - | FAMILY

 

 

 

 

 

 

 

 

 

 

 

   
   

 

 

 

 

 

 

 

 

CROSS REFERENCE DATA
CRFN: 2006000553708
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
MORTGAGE ELECTRONIC REGISTRATION BUCKS FINANCIAL V, LLC
SYSTEMS, INC. 3959 WELSH RD., SUITE 363
PO BOX 2026 WILLOW GROVE, PA 19090
FLINT, MI 48501
Additional Parties Listed on Continuation Page
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount:_| $ 0,00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional): $ 0,00 RECORDED OR FILED IN THE OFFICE
TASE: $ 0.00 veg, OF THE CITY REGISTER OF THE
MTA: $ 0.00 (ats
NYCT A: § 0.00 iy <a ae ‘y" CITY OF NEW YORK
—— - : A et hi © Recorded/Filed ll- TN 10:22
Additional MRT: $ 0.00 At bat Hl en City Register File No. (CRFN
TOTAL: $ 0.00 | i $919000376108
Recording Fee: $ 42.00 h
Affidavit Fee: $ 0.00
City Register Official Signature

 

 

 
 

Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 28 of 44 PagelD #: 36

 

NYC DEPARTMENT OF FINANCE
—: |
1C6

2019111500663001001C7

RECORDING AND ENDORSEMENT COVER PAGE ( CONTINUATION) PAGE 2 OF 3
Document ID: 2019111500663001 Document Date: 05-26-2015 Preparation Date: 11-15-2019
Document Type: ASSIGNMENT, MORTGAGE

 

 

 

 

PARTIES

ASSIGNOR/OLD LENDER:

RELIABLE MORTGAGE BANKERS CORP
PO BOX 2026

FLINT, MI 48501

 

 
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 29 of 44 PagelD #: 37

Recording Requested By:
RICHMOND MONROE GROUP, INC
Whan Recorded Return Toi
CROSBY CAPITAL, LLC/Kaleena Ogo
P.O, BOX 458

Kime a eceak

Ref#: rod 4

 

I 0a
CORPORATE ASSIGNMENT OF MORTGAGE

Queens, New York REFERENCE #: 216078 = "BARRIE"
INVESTOR #: SMA FINANCE,LLC
MERS #: 1004048-0000000327-0 VRU #: 1-888-679-8377

Assignment Prepared on: May 13th, 2015.

Assignor: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE FOR RELIABLE
MORTGAGE BANKERS CORP., A NEW YORK CORPORATION at P.O. BOX 2026, FLINT, MI 48507-2020.
Assignee: BUCKS FINANCIALYLLC at 3959 WELSH RD., SUITE 363, WILLOW GROVE, PA 19090.

Executed By: MAMADU |. BARRIE To: MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC AS NOMINEE
FOR RELIABLE MORTGAGE BANKERS CORP., A NEW YORK CORPORATION, ITS SUCCESSORS AND

ASSIGNS
Date of Mortgage: 08/22/2006 Recorded: 08/31/2006 In Book/Reel/Liber: N/A Page/Fallo: N/A as Instrument No.:

2006000553708 In Queens County , State of New York.
District/Sectlon/Block/Lot: -12992-28
Properly Address: 135-18 CHENEY STREET, JAMAICA, NY 11434

This Assignment Is not subject to the requirements of Sectlon 275 of the Real Property Law because it is an
assignment within the secondary mortgage market,

KNOW ALL MEN BY THESE PRESENTS that in consideration of the sum of TEN and NO/100ths OOLLARS and
other good and valuable consideration, paid to the above named Assignor, the recelpt and sufficiency of which Is
hereby acknowledged, the said Assignor hereby assigns unto the above-named Assignee, the said Mortgage having
an original principal sum of $69,500.00 with interest, secured thereby, together with all moneys now owing or that
may hereafter become due or owing in respect thereof, and the full benefit of all the powers and of all the covenants
and provisos therein contained, and the sald Assignor hereby grants and conveys unto the said Assignee, the
Agsignor's beneficial interest under the Mortgage.

TO HAVE AND TO HOLD the said Mortgage, and also the said properly unto the sald Assignee forever, subject
to the terms contained in said Mortgage. IN WITNESS WHEREOF, the assignor has executed these presents the

day and year first above written:

MORT' AGE ELECTRONIC REG STRATION iL INC.
5, Lh
By:

Roberl Madden, Assistant Secretary

 

| A Notary public or other officer completing this |
| certificate verifies only the identity of the

| individual who signed the docurnent to which this |
| certificate is attached, and notthe truthfulness, — |
| accuracy, or validity of that document. |

STATE OF CALIFORNIA
COUNTY OF ORANGE

—
On o/et/ i > , before me, Thanh Vo, @ Notary Public in and for ORANGE in the State of CALIFORNIA,
personally appeared Robert Madden, Assistant Secretary, personally known to me (or proved to me on the basis of
salisfaclory evidence) to be the person{ey whose name s/are-subscribed to the within instrument and
acknowledged to me that he/sbeAbey executed the same in hishhestheffauthorized capacity, and thatby
his/howlter signature on the instrument the persontsy, or the entily upon behalf of which the persogtsf acted,
executed the instrument, and that such individuals(s}made such appearance before the undersigned in the County
of ORANGE, State of CALIFORNIA,| certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct,

  
  

ind and official seal,
THANH VO
COMMISSION # 2077787
Notary Pubic - Californie
ORANGE COUNTY =
My Comm Eapires aug 14 2018

 

Notary Expires: 08/14/2018 #2077787
Orange, California
(This area for notarial seal)

*CH"CHAMRC*08/2/2014 41 20 00 AM’ AMRCOSAMRGADOGO@IEHI0G000704372" NYQUEEN’ 218079 NYSTATE_MORT_ASSIGN_ASSN "TW1 “TWAAMRC®
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 30 of 44 PagelD #: 38

 

This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing
this instrument.The information on this page
will control for indexing purposes in the event

of any conflict with the rest of the document. 201911 1500663002001E7 2
RECORDING AND ENDORSEMENT COVER PAGE PAGE 1 OF 2!
Document ID: 2019111500663002 Document Date: 02-08-2019 Preparation Date: ] ]-15-2019

Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: |

NYC DEPARTMENT OF FINANCE
OFFICE OF THE CITY REGISTER |
30

 

 

 

 

 

PRESENTER: RETURN TO:

RICHMOND MONROE RICHMOND MONROE GROUP INC

82 JIM LINEGAR LANE PO BOX 458

BRANSON WEST, MO 65737 KIMBERLING CITY, MO 65686

SUPPORT@SIMPLIFILE.COM SUPPORT@SIMPLIFILE.COM
PROPERTY DATA

Borough Block Lot Unit Address

QUEENS 12992 28 Entire Lot 135-18 CHENEY STREET

Property Type: DWELLING ONLY - 1 FAMILY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CROSS REFERENCE DATA
CREN: 2006000553708
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
BUCKS FINANCIAL V, LLC RCS RECOVERY SERVICES LLC
228 PARK AVE § #28282 600 FAIRWAY DRIVE STE 108
NEW YORK, NY 10003 DEERFIELD BEACH, FL 33441
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0,00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0.00 $ 0.00
Spec (Additional):| $ 0,00 RECORDED OR FILED IN THE OFFICE
TASE: S om ota tee OF THE CITY REGISTER OF THE
MTA : a0 hE CITY OF NEW YORK
eat a MRT : ° > Recorded/Filed 11-19-2019 10:22
OF = : m  Cily Register File No.(CRFN):
TOTAL: 1 $ 0.00 — 2019000376109
Recording Fee: $ 42.00 E
Affidavit Fee: $ 0,00
City Register Official Signature

 

 
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 31 of 44 PagelD #: 39

Recording Requested By:
RCS RECOVERY SERVICES, LLC

When Recorded Return To:
CROSBY CAPITAL, LLC/Kaleena Ogo
P.O. BOX 458

KIMBERLING CITY, MO 65686
Ref#: 0008000000000188 / 158121

 

*158121-A*

R A T T

Queens, New York REFERENCE #: 158121-A “BARRIE"
INVESTOR #:
Assignment Prepared on: February 6th, 2019.

Assignor; BUCKS FINANCIAL V, LLC al 228 PARK AVE. S, #28282, NEW YORK, NY 10003.
Assignea: ovesy se cuiceS ALC at (00 Friary Neiva Ste 1
i Eh, AMI.

Executed By’ MAMADU |. BARRIE To. MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, ING., AS
NOMINEE FOR RELIABLE MORTGAGE BANKERS CORP,, A NEW YORK CORPORATION, ITS SUCCESSORS

AND ASSIGNS
Date of Mortgage: 08/22/2006 Recorded: 10/03/2006 in Book/Reel/Liber. NA Page/Folio’ NA as Instrument No.:

2006000553708 In Queens County , State of New York.

- Assigned Wholly by MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., AS NOMINEE FOR RELIABLE
MORTGAGE BANKERS CORP., A NEW YORK CORPORATION, ITS SUCCESSORS AND ASSIGNS TO BUCKS
FINANGIAL V, LLG Dated: 05/26/2015 Document to be recorded concurrently herewith

District/Section/Block/Lot: -12902-28
Property Address: 135-18 CHENEY STREET, JAMAICA, NY 11434

This Assignment is not subject to the requirements of Section 275 of the Real Property Law because it Is an
assignment within the secondary mortgage markel.

KNOW ALL MEN BY THESE PRESENTS that in consideration of the sum of TEN and NO/100ths DOLLARS and
other good and valuable consideration, paid to the above named Assignor, the receipt and sufficiency of which Is
hereby acknowledged, the said Assignor hereby assigns unto the above-named Assignee, the sald Mortgage having
an original principal sum of $69,500 00 with interest, secured thereby, logether with all moneys now owing or that
may hereafter become due or owing in respect thereof, and the {ull benefit of all the powers and of all the covenants
and provisos therein contained, and the said Assignor hereby grants and conveys unta the said Assignee, the
Assignor's interest under the Mortgage.

TO HAVE AND TO HOLD the said Mortgage, and also the sald property unto the said Assignee forever, subject
to the terms contained in said Mortgage. IN WITNESS WHEREOF, the assignor has executed these presents the

day and year first above written.

BUCKS FINANCIAL V, LLC
On aoe po0 8

 

y: sharon
hearer Tiifohes | ‘

STATE OF _MO

COUNTY OF

before me, N\eSSion. Bras.
in the State o . personally appeared

Sbvcur aa WA Shela I p {

, a Notary Public in and for

  
   

 
        

   
   

 

: , Assis > Posiduak _, personally known to me (or proved
jo me on the basis of satisfactory evidence) to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they execuled, signed, sealed, and delivered the same in
his‘her/iheir authorized capacity, and thal by his/her/their signature on the Instrument the person(s), or the entily
upon behalf of which the person(s) acted, executed the | rument, and that such indlviduals(s) made such
appearance before the undersigned in the County of ac. , State of

 

WITNESS my hand and official seal, Shona * My Commbesion Expires

County of Shen 2 .

i
R

 

* Commission #14690817

(This area for notarial seal)

 

*RUD‘*RUDAMRC ‘02/05/2018 02 00 00 PM” AMRCR4AMRCADIOROROOONIOOKINIZE12" NYQUEEN® 158121-4 NYSTATE_MORT_ASSIGN_ASSN *RUD*RUDAMRC”
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 32 of 44 PagelD #: 40

NYC DEPARTMENT OF FINANCE

OFFICE OF THE CITY REGISTER
This page is part of the instrument. The City
Register will rely on the information provided
by you on this page for purposes of indexing

 

this instrument. The information on this page
will control for indexing purposes in the event

 

 

 

of any conflict with the rest of the document. 2019111 500663003001
RECORDING AND ENDORSEMENT COVER PAGE FG 1 OF 2
Document ID: 2019111500663003 Document Date: 10-09-2019 Preparation Date: 11-15-2019

Document Type: ASSIGNMENT, MORTGAGE
Document Page Count: ]

 

 

PRESENTER: RETURN TO:

RICHMOND MONROE RICHMOND MONROE GROUP INC

82 JIM LINEGAR LANE PO BOX 458

BRANSON WEST, MO 65737 KIMBERLING CITY, MO 65686

SUPPORT@SIMPLIFILE.COM SUPPORT@SIMPLIFILE.COM
PROPERTY DATA

Borough Block Lot Unit Address

QUEENS 12992 28 Entire Lot 135-18 CHENEY STREET

Property Type: DWELLING ONLY - ] FAMILY

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

CROSS REFERENCE DATA
CRFN; 2006000553708
PARTIES
ASSIGNOR/OLD LENDER: ASSIGNEE/NEW LENDER:
RCS RECOVERY SERVICES LLC WINDWARD BORA LLC
600 EAIRWAY DRIVE, STE 108 1688 MERIDIAN AVENUE, 7TH FLOOR
DEERFIELD BEACH, FL 33441 MIAMI BEACH, FL 33139
FEES AND TAXES
Mortgage : Filing Fee:
Mortgage Amount: $ 0.00 $ 0.00
Taxable Mortgage Amount: | $ 0.00 NYC Real Property Transfer Tax:
Exemption: $ 0.00
TAXES: County (Basic): $ 0.00 NYS Real Estate Transfer Tax:
City (Additional): | $ 0,00 $ 0.00
Spec (Additional):| $ 0.00 RECORDED OR FILED IN THE OFFICE
TASF: $ 0.00 OF THE CITY REGISTER OF THE
a = 8 oe , CITY OF NEW YORK
st os MRT : os Recorded/Filed 11-19-2019 10:22
OES : : City Register File No.(CREN).
TOTAL: $ 0.00 2019000376110
Recording Fee: $ 42.00 fj
Affidavit Fee: $ 0.00
City Register Official Signature

 

 

 
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 33 of 44 PagelD #: 41

Recording Requested By: qua

When Recorded Return To:
CROSBY CAPITAL, LLC/Kaleena Ogo
P.O, BOX 458

KIMBERLING CITY, MO 65686

Ref#: 0008000000000189 / 158121

TS Ref #: 0008000000000145

NY/QUEENS
Assignment Prepared on October 09, 2019

ASSIGNOR: RCS RECOVERY SERVICES, LLC, at 600 FAIRWAY ORIVE, STE 108, DEERFIELD BEACH, FL,
33441

ASSIGNEE: fa) t yal

ABST (osdude Aveo, Bids Beach FL 33139

Far value recelved, the Assignor does hereby grant, sell, assign, transfer and convey, unto the above-named
Assignee all terest under that cartain Morigage Dated 8/22/2006, in the amount of $69,500.00, executed by
MAMADU |. BARRIE to MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE FOR
RELIABLE MORTGAGE BANKERS CORP., ANEW YORK CORPORATION, ITS SUCCESSORS AND ASSIGNS
and Recorded: 10/3/2006, Instrument #: 2006000553708 in QUEENS County, State of New York,

Property Address. 135-18 CHENEY STREET, JAMAICA, NY, 11434
Block: 12992 / Lot: 28

Document References:
+ Assignment Dated: 5/26/2015 from MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC. AS NOMINEE

FOR RELIABLE MORTGAGE BANKERS CORP., A NEW YORK CORPORATION, ITS SUCCESSORS AN!
ASSIGNS to BUCKS FINANCIAL V, LLC To Be Recorded Concurrently. .

. it Dated: 2/ 19 from BUCKS FINANCIAL V, LLC to
ich To Be Recorded Concurrently.

This Assignment is not subject lo the requirements of Section 275 of the Real Property Law because il Is an
assignment within the secondary morlgaga market.

TO HAVE AND TO HOLO, the same unto Assignee, its successors and assigns, forever, subject only to the terms
and conditions of the abave-descnbed Mortgage.

 

RCS RECOVERY SERVICES, LLC

 

sate oF _£

COUNTY OF ;

On Zs if , befora me, NEKESHA Piiree a Notary Public in and for
inthe Stale of El DRA , parsonally appeared CETY A PULLER.

: RCS RECOVERY SERVICES, LLC, personally known to me (or proved to ma on
the basis of gatisfaclory evidence) to be the persan(s) whose name(s) ts/are subscribed to the within instrument and
acknomedged to me that he/she/thay executed the same m his/her/thew authonzed capacity, and that by his/herftheir
signature on the instrument the person(s), or the entity upon behalf of which the person(s) acted, execuled the

instrument
rr ed pee one of Flonda
, ~ r Nekesha Plerre
ae YH ; My Commission GG 915040
or

 

Expires 00/10/2023

 

NY/QUEENS
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 34 of 44 PagelD #: 42

EXHIBIT E
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 35 of 44 PagelD #: 43

THE MARGOLIN & WEINREB LAW GROUP, LLP

Attorneys at Law
165 Elleen Way, Suite 101
Syosset, New York 11791

ALAN WEINREB, ESQ.
Cc. LANCE MARGOLIN, ESQ. (516) 921-3838

CYNTHIA A. NIERER, ESQ. FAX (516) 921-3824
(516) 945-6055

www.nyfclaw.com

WE ARE A DEBT COLLECTOR AND ARE ATTEMPTING TO COLLECT A DEBT.
ANY INFORMATION OBTAINED WILL BE USED FOR THAT PURPOSE.

NOTICE OF DEFAULT
Via Certified Mail and First Class Mail

September 30. 2019
7018 1830 0001 1835 2545 ;

MAMADU I. BARRIE A/K/A MAMADU BARRIE
135-18 CHENEY STREET
JAMAICA, NY 11434

PROPERTY ADDRESS: 135-18 CHENEY STREET, JAMAICA, NY 11434

AVISO IMPORTANTE PARA PERSONAS DE HABLA HISPANA: Esta notificacion es de
suma importancia. Puede afectar su derecho a continuar viviendo in su casa. Si no entiende el
contenido, obtenga una traduccion immediatamente.

Dear Borrower:

You are hereby notified that this letter is an attempt to collect a debt. All information
obtained will be used for that purpose. This firm has been designated by Windward Bora,
LLC, the Creditor of the above-referenced loan (hereinafter referred to as “the Debt”) to contact
you regarding the status of your account. The Creditor (also called the Holder and Beneficiary)
has authorized the Servicer and this firm to act on its behalf regarding the collection of the Debt.
This firm is relying on information provided by such entities. This firm makes no representation
as to the enforceability of the debt. Further notification pursuant to the Fair Debt Collection
Practices Act is provided further down

The originating creditor of your loan is Reliable Mortgage Bankers, Corp. Should you have any
questions to our firm, The Margolin & Weinreb Law Group, LLP, please contact us at §16-921-

3838.
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 36 of 44 PagelD #: 44

Page Two

As of September 30, 2019, the following sums are in arrears:

Interest $46,390.19
Total Arrears $46,390.19

On or before October 30, 2019, you must submit payment by bank check, money order, or
certified funds of the total arrears to: Windward Bora, LLC. Any payment(s) and late charge(s),
that come due in the interim must also he included. Prior to submitting payment, you may wish
to call Windward Bora, LLC to verify the exact amount.

Failure to correct the default by October 30, 2019 may result in acceleration of your loan. Upon
acceleration, the total amount of the debt will be immediately due and payable without further
demand and a lawsuit to foreclose the mortgage may be commenced. In foreclosure
proceedings, we are entitled to collect the total debt in addition to any expenses and costs of the
foreclosure including but not limited to reasonable attorneys’ fees, where so provided by the
terms of the mortgage. If your loan has already been accelerated and foreclosure proceedings
already begun, we will continue the foreclosure where possible, Creditor or another person may
acquire the Property by means of foreclosure and sale. You have the right to assert in court the
non-existence of a default, that you kept your promises and agreements under the mortgage and
note or any other defense. After acceleration of the debt, but prior to the foreclosure sale, you
may have the right to reinstate the mortgage loan, by payment of all sums due as if immediate
payment in full had not been required and to have the lawsuit discontinued, depending on the
terms of the note and mortgage. We encourage you to review the provisions of the note and

mortgage.

If you have obtained an order of discharge from the Bankruptcy court, which includes this debt,
and you have not reaffirmed your liability for this debt, this law firm is not alleging that you
have any personal liability for this debt and does not seek a money judgment against you.
However, even if a discharge has been obtained, proceedings to foreclose the loan may still be

brought.

IMPORTANT NOTICE TO SERVICEMEMBER AND THEIR DEPENDENTS

If you are a servicemember who is, or recently was, on “active duty” or “active service”, or a
dependent of such a servicemember, you may be entitled to certain legal rights and protections,
including protection from foreclosure or eviction, pursuant to the Servicemembers Civil Relief
Act (50 USC App. §§501-596), as amended (the SCRA) and possibly, certain similar state
statutes. If you believe you may be entitled to rights and protections under SCRA, please contact

us at 516-921-3838.

If at any time, you make a request to this law firm not to be contacted by phone, we will not
do so, except by legal action. NO PERSON IN THIS LAW OFFICE WILL GIVE YOU

ANY LEGAL ADVICE.
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 37 of 44 PagelD #: 45

Page Three
NOTICE PURSUANT TO FAIR DEBT COLLECTION PRACTICES ACT

1, The total amount of the Debt: $115,609.19. Remaining principal balance as of
September 30, 2019 is $69,219.00 plus accrued interest of $46,390.19.

2. Name of the creditor to whom the Debt is owed: Windward Bora, LLC.

3. Unless you dispute the validity of the Debt or any portion thereof within thirty (30)
days after receipt of this Notice, we will assume that the Debt is valid.

4, If you notify us in writing within thirty (30) days after receipt of this Notice that the
Debt or any portion thereof is disputed, we will obtain verification of the Debt or a copy of
any judgment against you representing the Debt and a copy of such verification or
judgment will be mailed to you from our office.

5. Upon request in writing within thirty (30) days after receipt of this Notice, we will
provide you with the name and address of the original creditor, if different from the

current creditor.

In the event that there is a manufactured house on the subject premises, should you be
unable to bring your account current within thirty (30) days, it is hereby demanded that
you turn same over to the Creditor.

Failure to being the loan current or turn over the above referenced manufactured home
within thirty (30) days will be deemed a refusal to comply with the terms of this demand.

All communication about this matter must be made through writing except those specified
in this letter.

All payments must be made in certified funds, cashier’s check or money order(s) payable to
and mailed to Windward Bora, LLC, 1688 Meridian Ave, Miami Beach, FL 33139 phone

number is 646-431-8370

If you are unable to bring your account current, you are urged to call Winward Bora, LLC
immediately to discuss possible alternatives to foreclosure.

Respectfully,
The Margolin & Weinreb Law Group, LLP

Cc: Windward Bora, LLC
 

 

F ydigooy wnyey o9sewog €906-000-20-DESZ NSd S102 Ainr ‘| [ge Ulo4d Sd
V Toass 2079) l
| Aeneg pepwseu faangog porated FEN Panel O
acs eneie Arena paryasey Aanysg vo. 25I09 O rege) ques. Woy saSUBL) JOON SPBN “2
panUTaOy AZBNISO] VO 3>6OD 5 |

Jo dRSoH UTE CHAN PORT Ee LZ +20 2606 OOLS ZOE O6SE

 

\porssey ren passebed 0 ene papusey amnrubs inpy O
er ceeseer| —UIIMIANAOADOMNNNINIOTNN
Sen LN 402 roure nl

 

-age-38-ef 44-Pagelb-#: 46

on OD :mojeq ssaippe AIearep 101U2 ‘SHA I 3 IAOE POU!

 

 

sa, [] 2} Went way werey-P ssaippe KNNEP S| “C :0} pessaippy sgary "L |
i “Syuued eseds 4] Ay ey US 40 -
| Aronyaq so ea “O fourey pewurid) Aq pensooy “Ss ‘eoald\yeu! auf JO 4OBq eu O} PIES SIN OERY Bt

 

‘nod G}) PIED SU] WINZ|l UBD aM JEL] OS
psiahel oly US SSasppe pur SueU INOA JUUd B |

“¢ pus'z ‘| swey edwin w

         

 

 

 

   
  

 

  

 

       
  

 

 

 

 

=
a
Ls
is
ot
ao ;
Og Si -
Pp eeeGEE™ HS
a eS:
a —— i te
uw z ss OES
oa ——————————— ea
ao ——— Prise
——————— aS
i Jane
—_ =
eo ———— ee
Prete —————=— Pee
————— __ -—L Es
isn visi 0:
oe h onewoju) aniap 10s a ————<<—$<$_$_———
un; tn SS
Wieicimerceen = = ————————
tin! tn

TeIEREL Paik Aneel elpe- ee
BP hY yon ti ee

Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 P

-— ee ot
Ysa ult
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 39 of 44 PagelD #: 47

SENT VIA REGULAR MAIL AND
CERTIFIED MAIL/RETURN RECEIPT REQUESTED

September 30, 2019

LOAN NO: 1
PROPERTY ADDRESS: 135-18 CHENEY STREET, JAMAICA, NY 11434

Dear Borrower(s):
7018 1830 0001 1839 2538
MAMADU I. BARRIE A/K/A MAMADU BARRIE

135-18 CHENEY STREET
JAMAICA, NY 11434

YOU MAY BE AT RISK OF FORECLOSURE. PLEASE READ THE
FOLLOWING NOTICE CAREFULLY.

As of September 30, 2019, your home loan is 2099 days and $46,390.19 dollars in
default. Under New York State Law, we are required to send you this notice to
inform you that you are at risk of losing your home.

Attached to this notice is a list of government approved housing counseling
agencies in your area which provide free counseling. You can also call the NYS
Office of the Attorney General’s Homeowner Protection Program (HOPP) toll-free
consumer hotline to be connected to free housing counseling services in your area
at 1-855-HOME-456 (1-855-466-3456), or visit their website at
http://www.aghomehelp.com/. A statewide listing by county is also available at
http://www.dfs.ny.gov/consumer/mortgnysnpcounselingagencies.htm, Qualified
free help is available; watch out for companies or people who charge a fee for

these services.

Housing counselors from New York-based agencies listed on the website above are
trained to help homeowners who are having problems making their mortgage
payments and can help you find the best option for your situation. If you wish, you
may also contact us directly at W indward Bora, LLC, (646) 431-8370 and ask to

discuss possible options.

While we cannot assure that a mutually agreeable resolution is possible, we
encourage you to take immediate steps to try to achieve a resolution. The longer

you wait, the fewer options you may have.
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 40 of 44 PagelD #: 48

If you have not taken any actions to resolve this matter within 90 days from the
date this notice was mailed, we may commence legal action against you (or sooner
if you cease to live in the dwelling as your primary residence.)

If you need further information, please call the New York State Department of
Financial Services’ toll-free helpline at (800) 269-0990 or visit the Department’s

website at http://www.dfs.ny.gov.

IMPORTANT: You have the right to remain in your home until you receive a
court order telling you to leave the property. Ifa foreclosure action is filed against
you in court, you still have the right to remain in the home until a court orders you
to leave. You legally remain the owner of and are responsible for the property
until the property is sold by you or by order of the court at the conclusion of any

foreclosure proceedings. This notice is not an eviction notice, and a foreclosure
action has not yet been commenced against you.
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 41 of 44 PagelD #: 49

| Queens || Neighborhood Housing || 60-20 Woodside | 718-457-
| Services of Northern | Ave. | 1017 Spanish and French
Queens | Flushing, NY | Creole speaking staff
11377 available
| Neighborhood Housing _ || 89-70 162nd St, | 718-291- || HOPP
| Services- Jamaica | Jamaica, NY 11432 || 7400 Spanish speaking staff
| available |
| CHHAYA | 37-43 77th St. | 718-478- | HOPP
| || Jackson Heights, | 3848 || Southeast Asian
} NY 11372 i | speaking Counselors
| } } || on staff
Grow Brooklyn, Inc. 1474 Myrtle Ave. | 718-418- | HOPP
| | Brooklyn, NY | 8232 ext. Spanish and Bengali
11237 || 206 || speaking staff
| i | || available
Rockaway Development || 1920 Mott Ave., | 718-327- || HOPP |
| and Revitilization Corp _|| Second Floor 5300
| Far Rockaway, NY ||
| l 11691 |
| Parodneck Foundation | 121 6th Ave., Suite '212-431- | HOPP
| | 501 |9700 ext || Spanish speaking staff
| New York, NY | 391 || available
| | 10013 | |
| MHANY Management, | 2-4Nevins St. | 718-246- || HOPP |
| Inc. || Brooklyn, NY | 8080 ext || Spanish speaking staff ||
| | 11217 | 203 ‘available |
| NY Commission of | 153-01 Jamaica | 718-657- || Spanish speaking staff
Human Rights- Queens || Ave. Jamaica, NY || 2465 available
| | (11432 | |
| GreenPath Debt | 80-02 Kew | 866-285- || |
Solutions Gardens Road, | 4036 |
Suite 710 |
| Kew Gardens, NY || |
| 11415-3607 | |
Queens Community | 108-25 62nd Drive || 718-592- | |
House Forest Hills, NY | 5757 !
| | 11375 1 | |

 

'| HOPP

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:19-cv-07272-ENV-RML Document 1-1 ee 12/30/19_-Page-42-0f 44 PagelD-#-50—

| adeooy winjey opsautog

©S06-000-20-0es2 NSd SLoz Air ‘L Lge w04 sq }

 

 

inos$ 40.00)
\ Geaneg pepunsey ANIOD PSHOUNSOY [FET P io
j VOR wOF annus 1] Few pansy 2)
j eauoTey uyuOD eanyeuths Ey] AseaeQ peyouysey AlenyI8q UO 722709 O
SS pURay Jane vo sano9 C]
i 20) ory LamMoY 2 Aongeg PaASy PO PoyneD O
eo @IEW PeypeD OF)
|porusae new pomtod ANG parysey ameubs ynpy CO
i ullty) paaysiey C, emysuéis unpy D
essudes ew Awory 2 eddy copes “eg

 

 

on ss -~wojaq ssauppe Arenyep sae ‘Sa, II
SOA fF) bb Wey way yosajypo ssauppe Arayep sj °g

nest &731 1eaQ QF3) B04

(eqey eowsas woy seysuey) 1aGiuny omy “Z|

vi LcOv C606 COOLS ZOré 0656

UOT AO A

SE+11 LN ‘wo rcurch
+S KyuTVD 81-82
o AOS, WOU

l
70) passeppy ajuy “1 |

 

| Aaaneq jo ereg ‘9 (eueN perupe) Aq peassey “g

 

 

 

"syuuad aseds {1 Judy ayy U0 10 1
‘adaidyew yj Jo Y9eq aU; 0} PUES SIL YORNY mI
"NOA 0} pled ap Mer UBD aM yeyos =|
S8J6Ael GY} UO SSauppe pue aueu UNOA QUud mt |

 

 

Lr

Ailton ae teen)

PINGElE EER
eee

   

‘6 Pue 'Z ‘| swe eeJdUIOD w

  
    
 
 

  

| eTde

MW

 

owsiluad _- .

GIMW MIELE Leh

r A es
ST eRe LAL eral
Pte rey Ci) ease aa

aye lal)

ere
it vei OL

       

a

  

ges2 Beat TOOO Oe¢
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 43 of 44 PagelD #: 51

 

AFFIDAVIT OF MAILING

Property Address: 13518 CHENEY STREET, JAMAICA, NY 11434

STATE OF NEW YORK)
) ss:
COUNTY OF NASSAU)

Maureen Prato, being duly sworn, deposes and says:

That I am not a party to the action, am over the age of 18 years and reside in Nassau
County, New York.

That on September 30, 2019, deponent served the 30 day Demand Letter and the New
York Statutory Notice by depositing a true copy by first class mail thereof in a post-paid
wrapper, in an official depository under the exclusive care and custody of the United States
Postal Service within the State of New York, addressed to each of the following persons at the

last known address set forth after each name:

MAMADU I. BARRIE A/K/A MAMADU BARRIE
135-18 CHENEY STREET
JAMAICA, NY 11434

Maureen Prato

Swom to before me this 4D”
DINA MICHELE BOCCUZZ)i
Day of SEpiomber, 2014 Ne ctooeaveors: Na" Yor

Qualified in Nassau Count
( DW DOA ‘ Comnasion Expiras. March 16, aati

Notary Public
Case 1:19-cv-07272-ENV-RML Document 1-1 Filed 12/30/19 Page 44 of 44 PagelD #: 52

 

New York State Department of Financial Services
One State Street Plaza, New York, NY 10004

Proof of Filing Statement
To Whom It May Concern:

Section 1306 of the Real Property Actions and Proceedings Law (RPAPL) requires lenders, assignees or mortgage loan servicers
servicing loans on I-to-4 family residential properties in New York State to file certain information with the Superintendent of
the Department Financial Services within three days after the mailing of a 90-Day Pre-Foreclosure Notice.

The information below pertains to a filing submitted to the Department of Financial Services as required in Section 1306 of
RPAPL. The information is presented as filed by the lender, assignee or mortgage loan servicer.

Filer Information:
Name
Address

Filing Information:

: Windward Bora, LLC.
- 1688 Meridian Avenue 6th Floor

Miami Beach FL 33139

Tracking Number » NYS5075507

Mailing Date Step 1 : 30-SEP-19 12.00.00.000 AM
Mailing Date Step 2

Judgment Date Step 3

Filing Date Step 1
Filing Date Step 1 Orig
Filing Date Step 2
Filing Date Step 3

Owner Occupd at Jdgmnt

Property Type
Property Address

; 30-SEP-19 11.56.41.000 AM
: 30-SEP-19 11.54.31.000 AM

: 1 to 4 Family Home
: 135-18 CHENEY STREET JAMAICA

NY 11434
County : Queens
Date of Original Loan : 22-AUG-06 12.00.00.000 AM
Amt of Original Loan : 69500
Loan Number Step 1
Loan Number Step 2
Loan Reset Frequency
Loan Type : Junior Lien
Loan Details : Fixed Rate
Loan Term : 30 Year
Loan Modification : No Modification
Days Delinquent : Other
Borrower's Name : MAMADU I BARRIE
Address : 135-18 CHENEY STREET

Borrower's Phone No
Filing Status

Sincerely,

JAMAICA 11434

: 0000000000
: Step 1 Completed

New York State Department of Financial Services
